                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

ANN B. H.,                                       *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 18-2737
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Ann B. H. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

14) and Defendant’s Motion for Summary Judgment (ECF No. 15).2 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 14) is GRANTED.



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
                                                 I

                                           Background

       On May 17, 2017, Administrative Law Judge (“ALJ”) Francine L. Applewhite held a

hearing in Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at

27-53. The ALJ thereafter found on September 27, 2017, that Plaintiff was not disabled from her

alleged onset date of disability of January 22, 2015, through the date of the ALJ’s decision. R. at

7-21. In so finding, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) “to

perform light work as defined in 20 CFR 404.1567(b) except no climbing of ladders, ropes or

scaffolds; occasional climbing of stairs or ramps; occasional [stooping], crouching, crawling or

kneeling; alternate between sitting or standing every 30 minutes throughout the 8-hour

workday.” R. at 13.3 In light of this RFC and the VE’s testimony, the ALJ found that Plaintiff

could perform her past relevant work as a real estate office supervisor. R at 16. The ALJ thus

found that Plaintiff was not disabled from January 22, 2015, through September 27, 2017. R. at

17.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

September 5, 2018, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.



3
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id. “If someone can do light work, [the Commissioner determines] that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” Id.
                                                 2
                                                  II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).




                                                  3
       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).4

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a


4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”                 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.            Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is



                                                  5
supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling5 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-4,



5
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                6
ECF No. 14-2. In particular, she contends that the ALJ erred in evaluating the opinion of

Yasmin Panahy, M.D., her treating physician. Id. at 5-19. Plaintiff also argues that the ALJ

erroneously evaluated her subjective complaints. Id. at 19-25. For the reasons discussed below,

the Court remands this case for further proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did



                                                7
not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Plaintiff contends that the ALJ erred in evaluating the opinion of Dr. Panahy, her treating

physician (R. at 617-21). Pl.’s Mem. Supp. Mot. Summ. J. 5-19, ECF No. 14-2. The ALJ gave

“little weight to the medical opinions of Dr. Yasmin Panahy, M.D., as they are not consistent

with the medical evidence of record even though she was a treating physician.” R. at 15. “For

example, though [Plaintiff] consistently was in no acute distress with normal strength and a

normal gait when seen by Dr. Panahy, the doctor stated that [Plaintiff] could not stand or walk

during an 8-hour workday.” R. at 15. “Lastly, the statement that [Plaintiff] is unable to return to

work is an effective pronouncement of disability. However, that finding is reserved to the

commissioner.” R. at 15 (record citation omitted).

       When evaluating medical opinions, the ALJ should consider “(1) whether the physician

has examined the applicant, (2) the treatment relationship between the physician and the

applicant, (3) the supportability of the physician’s opinion, (4) the consistency of the opinion

with the record, and (5) whether the physician is a specialist.” Johnson, 434 F.3d at 654; see 20

C.F.R. §§ 404.1527, 416.927. “An ALJ’s determination as to the weight to be assigned to a

medical opinion generally will not be disturbed absent some indication that the ALJ has dredged

up ‘specious inconsistencies,’” Dunn v. Colvin, 607 F. App’x 264, 267 (4th Cir. 2015) (quoting

Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992)), “or has failed to give a sufficient

reason for the weight afforded a particular opinion,” id. (citing 20 C.F.R. § 404.1527(d) (1998));

see 20 C.F.R. §§ 404.1527(c), 416.927(c).



                                                8
       “In general, an ALJ should accord ‘more weight to medical opinions from [a claimant’s]

treating sources, since these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s).’” Woods v.

Berryhill, 888 F.3d 686, 695 (4th Cir. 2018) (alterations in original) (quoting 20 C.F.R.

§ 404.1527(c)(2)). A treating source’s opinion on issues of the nature and severity of the

impairments will be given controlling weight when well supported by medically acceptable

clinical and laboratory diagnostic techniques and when the opinion is consistent with the other

substantial evidence in the record. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see Lewis v.

Berryhill, 858 F.3d 858, 867 (4th Cir. 2017). Conversely, however, “if a physician’s opinion is

not supported by clinical evidence or if it is inconsistent with other substantial evidence, it

should be accorded significantly less weight.” Craig, 76 F.3d at 590. In other words, “a treating

physician’s opinion is to be accorded comparatively less weight if it is based on the physician’s

limited knowledge of the applicant’s condition or conflicts with the weight of the evidence.”

Meyer v. Colvin, 754 F.3d 251, 256 (4th Cir. 2014) (citing Craig, 76 F.3d at 590; 20 C.F.R.

§ 404.1527(c)). An ALJ may reject a treating physician’s opinion in its entirety and afford it no

weight if the ALJ gives specific and legitimate reasons for doing so. See Bishop v. Comm’r of

Soc. Sec., 583 F. App’x 65, 67 (4th Cir. 2014) (per curiam) (citing Holohan v. Massanari, 246

F.3d 1195, 1202 n.2 (9th Cir. 2001); Craig, 76 F.3d at 589-90).

       A medical expert’s opinion as to whether one is disabled is not dispositive; opinions as to

disability are reserved for the ALJ and for the ALJ alone. See 20 C.F.R. §§ 404.1527(d)(1),

416.927(d)(1). Generally, the more the medical source presents relevant evidence to support his

opinion, and the better that he explains it, the more weight his opinion is given.        See id.

§§ 404.1527(c)(3), 416.927(c)(3). Additionally, the more consistent the opinion is with the



                                                9
record as a whole, the more weight the ALJ will give to it.            See id. §§ 404.1527(c)(4),

416.927(c)(4); see also Dunn, 607 F. App’x at 268.

       Plaintiff maintains that, in affording Dr. Panahy’s opinion less than controlling weight,

the ALJ failed to consider the factors cited in Johnson and in 20 C.F.R. § 404.1527(c). Pl.’s

Mem. Supp. Mot. Summ. J. 9-10, ECF No. 14-2. In this case, however, “[w]hile the ALJ did not

explicitly analyze each of the Johnson factors on the record, the ALJ was clear that [the ALJ]

concluded that [Dr. Panahy’s] opinion was not consistent with the record or supported by the

medical evidence, which are appropriate reasons under Johnson” to afford a treating physician’s

opinion less than controlling weight. Bishop, 583 F. App’x at 67.

       In any event, Plaintiff fails to demonstrate how a consideration of these factors would

alter the weight given by the ALJ to Dr. Panahy’s opinion. Because Dr. Panahy’s opinion

contradicted her treatment notes, substantial evidence supports the “little weight” given by the

ALJ to Dr. Panahy’s opinion. See Sharp v. Colvin, 660 F. App’x 251, 257 (4th Cir. 2016)

(treating physician’s treatment notes that were inconsistent with his contrary opinion constituted

substantial evidence to support ALJ’s decision not to give controlling weight to physician’s

opinion); Dunn, 607 F. App’x at 270-71 (determining that substantial evidence supported ALJ’s

decision to give limited weight to opinions of claimant’s treating psychiatric sources because

their opinions were inconsistent with their treatment notes); Wildman v. Astrue, 596 F.3d 959,

964 (8th Cir. 2010) (concluding that ALJ properly discounted treating physician’s opinion as

conclusory because it consisted of three checklist forms, cited no medical evidence, and provided

little to no elaboration); Burch v. Apfel, 9 F. App’x 255, 259 (4th Cir. 2001) (per curiam) (finding

that ALJ did not err in giving physician’s opinion little weight where physician’s opinion was

not consistent with her own progress notes).



                                                10
       The Court remands this case, however, because, despite giving “great weight” to the

opinion of S.K. Najar, M.D., the state agency medical consultant at the reconsideration level (R.

at 16, 62-69), the ALJ failed to build an “accurate and logical bridge” from the evidence to her

conclusion about Plaintiff’s RFC to perform light work. As discussed above, an ALJ may

       credit the opinion of a non-treating, non-examining source where that opinion has
       sufficient indicia of “supportability in the form of a high-quality explanation for
       the opinion and a significant amount of substantiating evidence, particularly
       medical signs and laboratory findings; consistency between the opinion and the
       record as a whole; and specialization in the subject matter of the opinion.”

Woods, 888 F.3d at 695 (quoting Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 268 (4th Cir.

2017)). Here, the ALJ found that Dr. Najar’s “opinion is consistent with the medical evidence of

record.” R. at 16. “For example, the RFC called for a light exertional level with the same

postural limitations as described above, with the exception of an additional limitation for

occasional balancing.” R. at 16. “This is consistent with the record, without the MRI cited

above, as [Plaintiff] was found to have tender points and consistent complaints of fibromyalgia.”

R. at 16. The ALJ did not, however, explain her conclusion that, on the basis of the evidence in

the record, Plaintiff could actually perform the tasks required by light work, such as lifting no

more than 20 pounds at a time, frequently lifting or carrying up to 10 pounds, or standing or

walking for six hours in an eight-hour workday. See SSR 83-10, 1983 WL 31251, at *5-6 (Jan.

1, 1983); see also Woods, 888 F.3d at 694; Monroe, 826 F.3d at 190-91 (finding ALJ’s analysis

that opinions were “supported by the objective evidence” or “consistent with the objective

evidence and other opinions of record” or “supported by the objective evidence and the

claimant’s subjective complaints” precluded meaningful review because analysis was conclusory

and incomplete). The ALJ “must both identify evidence that supports [her] conclusion and

‘build an accurate and logical bridge from [that] evidence to [her] conclusion.’” Woods, 888



                                               11
F.3d at 694 (second alteration in original) (quoting Monroe, 826 F.3d at 189). An ALJ’s failure

to do so constitutes reversible error. Lewis, 858 F.3d at 868. Because “meaningful review is

frustrated when an ALJ goes straight from listing evidence to stating a conclusion,” the Court

remands this case for further explanation as to Plaintiff’s RFC. Thomas v. Berryhill, 916 F.3d

307, 311 (4th Cir. 2019) (citing Woods, 888 F.3d at 694). The Court thus need not address

Plaintiff’s remaining argument, but when evaluating on remand Plaintiff’s subjective complaints,

the ALJ should consider the type of activities she can perform, the extent to which she can

perform them, and how her activities show that she can persist through an eight-hour workday.

See Woods, 888 F.3d at 694-95; Brown, 873 F.3d at 263.

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 15)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 14) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: September 25, 2019                                           /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
